DETAILED ACTION
This Office Action is in response to the communication filed on 12/20/2021.
The objections to the drawings have been withdrawn because the newly submitted replacement sheets of the drawings have been accepted. 
The rejections of claims 7-9, 15-18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims.
The objection to claim 10 has been withdrawn in view of amendment of the claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-11, and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "receiving, by at least one computing system from a user device via an issuer system corresponding to a second issuer 
Regarding independent claim 10: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 10: "receive authentication data for the user from a user device via an issuer system corresponding to a second issuer institution, the authentication data comprising a primary account number corresponding to an account with a first issuer institution, wherein the issuer system initially receives the authentication data from the user device and transmits the authentication data to the at least one server computer, and wherein the at least one server 
Regarding independent claim 19: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 19: "receive authentication data for the user from a user device via an issuer system corresponding to a second issuer institution, the authentication data comprising a primary account number corresponding to an account with a first issuer institution, wherein the issuer system initially receives the authentication data from the user device and transmits the authentication data to the at least one processor, and wherein the at least one processor is separate and remote from the user device and the issuer system; generate a passcode based at least partially on the authentication data; communicate the passcode to a user device or a second device associated with the user; receive a verification request comprising the passcode" in combination with other limitations as a whole and in the context recited in claim 19.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMIE C. LIN/           Primary Examiner, Art Unit 2436